    Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 1 of 48            FILED
                                                                         2019 Dec-03 PM 11:35
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


ÿ
ÿ
ÿ
ÿ
ÿ
                                     ÿ
                                     ÿ
                1234546ÿ77ÿ
                                     ÿ
ÿ
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 2 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 3 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 4 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 5 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 6 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 7 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 8 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 9 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 10 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 11 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 12 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 13 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 14 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 15 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 16 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 17 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 18 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 19 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 20 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 21 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 22 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 23 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 24 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 25 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 26 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 27 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 28 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 29 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 30 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 31 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 32 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 33 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 34 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 35 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 36 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 37 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 38 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 39 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 40 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 41 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 42 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 43 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 44 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 45 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 46 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 47 of 48
Case 5:15-cv-01750-AKK Document 202-11 Filed 12/03/19 Page 48 of 48
